              Case 3:17-cv-05806-RJB Document 487 Filed 06/17/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7
       STATE OF WASHINGTON,                               C17-5806RJB
 8
                               Plaintiff,
 9
                   v.
10
       THE GEO GROUP, INC., a Florida
11     corporation,

12                             Defendant.

13                                                        C17-5769RJB
       UGOCHUKWU GOODLUCK
14     NWAUZOR, on behalf of all those                    ORDER
       similarly situated, and FERNANDO
15     AGUIRRE-URBINA, individually,

16                                     Plaintiffs,

17                 v.

18     THE GEO GROUP, INC., a Florida
       corporation,
19
                                   Defendant
20
             This matter comes before the Court after an 11-day trial, jury deliberations over part of
21
     three days, and a declaration of the jury that they can not agree on a verdict.
22
            It appears to the Court that the jury can not reach a verdict, and that the Court should now
23
     declare a mistrial.
24


     ORDER
             Case 3:17-cv-05806-RJB Document 487 Filed 06/17/21 Page 2 of 2




 1       IT IS SO ORDERED.

 2       Dated this 17th day of June, 2021.

 3

 4                                     A
                                       ROBERT J. BRYAN
 5
                                       United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER
